Citation Nr: 0615695	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-32 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion, for [redacted] 
[redacted]


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.  The veteran died in July 1990.  The appellants are the 
veteran's surviving daughters.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The appellants each filed 
timely appeals of this determination to the Board. 


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1990; the immediate cause of 
the veteran's death as shown on the death certificate was 
cardiac and respiratory arrest due to or as a consequence of 
an unknown etiology; other conditions identified as 
significant in contributing to the veteran's death were noted 
to be retroperitoneal carcinoma and small bowel obstruction; 
an autopsy was authorized.

2.  At the time of the veteran's death, the veteran was not 
service-connected for any disabilities.

3.  The evidence does not show that the veteran's cardiac and 
respiratory arrest, retroperitoneal carcinoma or small bowel 
obstruction had their onset during service, or that these 
disorders were otherwise related to a disease or injury of 
service origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.



CONCLUSION OF LAW

A disease or disability of service origin did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in May 2003 and February 2005, the 
appellants were furnished notice of the type of evidence 
needed in order to substantiate their claims, as well as the 
type of evidence VA would assist them in obtaining.  The 
appellants were also generally informed that they should send 
to VA evidence in their possession that pertains to the 
claims.

In addition, by way of an August 2003 rating decision, July 
and September 2004 Statements of the Case, and February 2005 
and February 2006 Supplemental Statements of the Case, the RO 
advised the appellants of the basic law and regulations 
governing the claims, the cumulative information and evidence 
previously provided to VA (or obtained by VA on their 
behalf), and provided the basis for the decisions regarding 
the claims.  These documents, when considered together with 
RO's VCAA and development letters, also provided the 
appellants with adequate notice of the evidence which was not 
of record, additional evidence that was necessary to 
substantiate the claims, and also specifically informed the 
appellants of the cumulative information and evidence 
previously provided to VA, or obtained by VA on their behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply  all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the appellants on these latter 
two elements, the Board finds no prejudice in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
supra.  In this regard, as the Board concludes below that the 
preponderance of the evidence is against the appellants 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the appellants in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of May 1990 VA treatment records, 
the veteran's death certificate, and numerous search requests 
and responses in connection with the RO's attempts to 
retrieve medical evidence relevant to the appellants' claims.  
The file also contains letters to the appellants outlining 
the results of the searches undertaken by the RO and includes 
a detained finding, dated in December 2005, regarding the 
unavailability of records in this case.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellants in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving 
children of a veteran who has died from a service-connected 
disability or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. 
§ 1310 (West 2002).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on July [redacted], 1990.  The immediate cause of the veteran's 
death as shown on the death certificate was cardiac and 
respiratory arrest due to or as a consequence of an unknown 
etiology. Other conditions identified as significant in 
contributing to the veteran's death were noted to be 
retroperitoneal carcinoma and small bowel obstruction.  An 
autopsy was authorized.  At the time of the veteran's death, 
the veteran was not service-connected for any disabilities.

The appellants do not contend, and the evidence does not 
establish, that the veteran had retroperitoneal carcinoma and 
small bowel obstruction in service or within one year of 
service.  Instead, the appellants argue that the veteran 
suffered from diabetes mellitus as a result of exposure to 
Agent Orange in service, and that this may have caused his 
cancer and or his cardiac arrest and respiratory failure. 

In this regard, the Board notes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed to Agent Orange during that service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307.  And if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, presumptive service connection for numerous 
diseases, including diabetes mellitus, will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).  The veteran in this 
case served in the Republic of Vietnam in service and may 
therefore be presumed to have been exposed to Agent Orange as 
a result of his service. The veteran's claims file, however, 
does not indicate that the veteran suffered from diabetes 
mellitus prior to his death, and the veteran's 
retroperitoneal carcinoma is not a condition for which 
presumptive service connection is warranted under 38 C.F.R. 
§ 3.309.

And there is also no evidence of a direct connection between 
the cause of the veteran's death and his service.  Here, the 
Board notes that the medical evidence in the veteran's file 
consists of VA treatment records dated in May 1990 that 
indicate that the veteran had been diagnosed with 
transitional cell cancer left ureter stage D, status post 
nephrectomy, and status post bronchoscopy for evaluation left 
mid-lung lesion.  The veteran was also noted to have an 
obstructed non-functioning left kidney secondary to his 
cancer, left pneumothorax, hypertension, and arteriosclerotic 
coronary artery disease.  The veteran was noted to have a 
history of left deep venous thrombosis and myocardial 
infarction 10 years prior.  He had been admitted to the 
hospital for vascular surgery for angiography.  There were, 
however, no indications that any of the veteran's medical 
conditions were related to his military service.

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's death was caused by his 
military service, to include exposure to Agent Orange.  
Service connection will be granted to a veteran that develops 
cancer or a heart condition in service or within one year of 
service.  38 C.F.R. § 3.303, 3.307, 3.309.  Here, however, 
the evidence does not show that the veteran was found to have 
cancer, hypertension, or a heart condition in service or 
within one year after service.  And there is no evidence that 
the veteran had any condition that would warrant presumptive 
service connection due to Agent Orange exposure under 
38 C.F.R. § 3.309.  

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


